United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, CAROL STREAM
PROCESSING & DISTRIBUTION CENTER,
Carol Stream, IL, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 19-1797
Issued: June 15, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On August 27, 2019 appellant, through counsel, filed a timely appeal from a May 31, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP).2 The Clerk of the
Appellate Boards docketed the appeal as No. 19-1797.
On November 3, 2017 appellant, then a 57-year-old tractor trailer operator, filed a
traumatic injury claim (Form CA-1) alleging that on November 28, 2016 he sustained an injury to
his “left circulatory system (heart, arteries, veins, etc…)” when he opened and closed dock and
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The Board notes that, following the May 31, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

trailer doors while in the performance of duty. He stopped work on December 19, 2016. In a
November 29, 2017 completed questionnaire, appellant explained that, at the time of the injury,
he was inside a trailer moving around postal containers and cages when he felt pain between his
neck and shoulders. He also indicated that the current claim was not different from the case filed
under OWCP File No. xxxxxx6343 and that he was told that he had to resubmit this injury on a
different form.
By decision dated January 4, 2018, OWCP denied appellant’s traumatic injury claim
finding that he had not established a valid medical diagnosis in connection with the accepted
November 28, 2016 employment incident. Appellant subsequently requested reconsideration. By
decision dated April 18, 2018, OWCP modified the January 4, 2018 decision finding that the
medical evidence of record had established a diagnosis of thoracic outlet syndrome, but denied his
claim because the medical evidence of record was insufficient to establish that his diagnosed
condition was causally related to the accepted incident. Appellant subsequently requested
reconsideration and by decision dated May 31, 2019, OWCP denied modification.
The Board has duly considered the matter and concludes that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication of the issues depends on frequent cross-referencing between files.4 For
example, if a new injury is reported for an employee who previously filed an injury claim for a
similar condition or the same part of the body or when two or more separate injuries have occurred
on the same date, doubling is required.5 Herein, appellant had a prior occupational disease claim
for a bilateral finger condition and indicated that he first became aware of the condition on
November 28, 2016, to which OWCP assigned OWCP File No. xxxxxx634. He then filed a
traumatic injury claim for a similar condition with the same date of injury of November 28, 2016,
which is the claim presently before the Board assigned OWCP File No. xxxxxx327. The case
record associated with OWCP File No. xxxxxx634, however, is not presently before the Board.
For a full and fair adjudication, the Board finds that the case must be returned to OWCP to
administratively combine the current case record with OWCP File No. xxxxxx634. This will allow
OWCP to consider all relevant claim files and accompanying evidence in developing the current
traumatic injury claim.6 Following this and other such further development as deemed necessary,
OWCP shall issue a de novo decision on the merits of appellant’s claim.

3

The case record reflects that appellant has a previous occupational disease claim for bilateral finger problems
(Form CA-2) filed on February 24, 2017 under File No. xxxxxx634. Appellant indicated that he first became aware
of the condition on November 28, 2016 and realized that it resulted from factors of his federal employment on
November 30, 2016. That claim is currently in denied status.
4

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
5

Id., L.H., Docket No. 18-1777 (issued July 2, 2019).

6

Supra note 4; See P.B., Order Remanding Case, Docket No. 19-1532 (issued April 30, 2020).

2

IT IS HEREBY ORDERED THAT the May 31, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this order of the Board.
Issued: June 15, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

